Case 2:19-cr-00898-DLR Document 44 Filed 09/30/19 Page 1 of 4
                     Case 2:19-cr-00898-DLR Document 44 Filed 09/30/19 Page 2 of 4

                                                                                                                                         Page 2 of 2

AO I 00 (Rev. 06/09) Agreement to Forfeit Real Property to Obtain a Defendant's Release


          I swear under penalty ofpe1jury that the above information is true and agree to the conditions ofthis agreement.



Date:     9- I a -         a,o I Cf
                                                                                               Defendant (ifa property ow11e1�

City and state:



 JL( llcuune.. 8,otts,Q_,Yla Ik
                   Property owner�ed name


           •
                   Property ofil/1er 'sprinted name



                   Property owner'sprinled name                                                  Properly owner's signa/ure



Sworn and signed before me.
                                                                                CLERKOFC


Date:              9/30/2019



Agreement accepted.
                                                                                 UNITED STATES OF AMERICA


Date:     9    J�/ {j                                                                         Ma    nlled Stale, Alla ·ncy·, ,tgna/n,e
               I       I
                                                                                          0

Agreement approved.

Date:
                                                                                ��
                                                                                 Judge's signalure
Case 2:19-cr-00898-DLR Document 44 Filed 09/30/19 Page 3 of 4
Case 2:19-cr-00898-DLR Document 44 Filed 09/30/19 Page 4 of 4
